         CASE 0:19-cv-00467-ADM-HB Document 3 Filed 03/13/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

    David Richard Kostuch,                             Case No. 19-cv-0467 (ADM/HB)

                         Plaintiff,

    v.                                             REPORT AND RECOMMENDATION

    The World,

                         Defendant.


         Plaintiff David Richard Kostuch brings this lawsuit against the entire world. 1

Kostuch did not pay the filing fee for this matter, but instead applied for in forma

pauperis (“IFP”) status. [Doc. No. 2.] That IFP application is now before the Court and

must be considered before any other action may be taken in these proceedings.

         After review of the IFP application, this Court concludes that Kostuch qualifies

financially for IFP status. That said, an IFP application will be denied, and an action will

be dismissed, when an IFP applicant has filed a complaint that fails to state a cause of

action on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atkinson v.

Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam); Carter v. Schafer, 273 Fed.



1
   A judge ordinarily must recuse herself when she is a party to the proceeding. See
28 U.S.C. § 455(b)(5)(i). But “there is a maxim of law to the effect that where all are
disqualified, none are disqualified.” Pilla v. Am. Bar Ass’n, 542 F.2d 56, 59 (8th Cir.
1976) (quotation omitted) (citing Evans v. Gore, 253 U.S. 245 (1920)). Any person
sitting in judgment of this action must necessarily be an active participant of The World.
See Yovino v. Rizo, – S. Ct – , 2019 WL 886486, at *3 (Feb. 25, 2019) (“[F]ederal judges
are appointed for life, not for eternity.”). Because no adjudicator can avoid being a party
to this action, the undersigned declines to recuse from this litigation.
                                               1
       CASE 0:19-cv-00467-ADM-HB Document 3 Filed 03/13/19 Page 2 of 3



App’x 581, 582 (8th Cir. 2008) (per curiam) (“[C]ontrary to plaintiffs’ arguments on

appeal, the provisions of 28 U.S.C. § 1915(e) apply to all persons proceeding IFP and are

not limited to prisoner suits, and the provisions allow dismissal without service.”). In

reviewing whether a complaint states a claim on which relief may be granted, this Court

must accept as true all of the factual allegations in the complaint and draw all reasonable

inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir.

2008). Although the factual allegations in the complaint need not be detailed, they must

be sufficient to “raise a right to relief above the speculative level . . . .” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The complaint must “state a claim to relief that is

plausible on its face.” Id. at 570. In assessing the sufficiency of the complaint, the court

may disregard legal conclusions that are couched as factual allegations. See Ashcroft v.

Iqbal, 556 U.S. 662 (2009). Pro se complaints are to be construed liberally, but they still

must allege sufficient facts to support the claims advanced. See Stone v. Harry,

364 F.3d 912, 914 (8th Cir. 2004).

       Kostuch’s complaint is nearly impossible to follow. Aspects of the pleading

appear to challenge the practices of several financial institutions; other aspects appear to

challenge the validity of an arrest; others still appear discontented with various instances

of disrespect. Other allegations defy explanation. None of the claims is spelled out in

much (or any) detail, nor is any particular claim attributed to any particular actor; instead,

the complaint meanders from one grievance to the next.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Still, the

                                                2
       CASE 0:19-cv-00467-ADM-HB Document 3 Filed 03/13/19 Page 3 of 3



claims raised by a plaintiff must at least be sufficiently pleaded to put the defendants on

notice of the claims being brought against them. In this case, no potential defendant

could be said to be put fairly on notice of the specific claims that might be brought

against them through the inchoate complaint. And, of course, no proper defendant has

been named to this action, with “The World” not being a legal entity amenable to suit.

       Kostuch has not pleaded a viable claim for relief. Accordingly, it is recommended

that this matter be dismissed without prejudice.



       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY RECOMMENDED THAT:

       1.     This matter be DISMISSED WITHOUT PREJUDICE pursuant to

              28 U.S.C. § 1915(e)(2)(B).

       2.     The application to proceed in forma pauperis of Plaintiff David Richard

              Kostuch [Doc. No. 2] be DENIED AS MOOT.

  Dated: March 13, 2019                             s/ Hildy Bowbeer
                                                   Hildy Bowbeer
                                                   United States Magistrate Judge

                                         NOTICE

This Report and Recommendation is not an order or judgment of the District Court and is
therefore not appealable directly to the Eighth Circuit Court of Appeals. Under Local
Rule 72.2(b)(1), “a party may file and serve specific written objections to a magistrate
judge’s proposed finding and recommendations within 14 days after being served a copy”
of the Report and Recommendation. A party may respond to those objections within
14 days after being served a copy of the objections. See Local Rule 72.2(b)(2). All
objections and responses must comply with the word or line limits set forth in Local
Rule 72.2(c).

                                             3
